Order entered August 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00358-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                             FRANCISCO NIETO, JR., Appellee

                          On Appeal from the 216th District Court
                                 Gillespie County, Texas
                               Trial Court Cause No. 6649

                                           ORDER
       Before the Court is appellee’s July 30, 2018 motion for extension of time to file his brief.

We GRANT the motion to the extent we ORDER appellee’s brief due on or before September

17, 2018.


                                                      /s/   LANA MYERS
                                                            JUSTICE